SENTENCIA
El 14 de octubre de 1998 el Sr. Antonio Cabrero Muñiz presentó una demanda en daños y perjuicios contra el Hon. Francisco Zayas Seijo, entonces miembro de la Cámara de Representantes del Estado Libre Asociado de Puerto Rico, y contra El Nuevo Día, Inc., entre otros. Al momento de instarse la demanda, el señor Cabrero Muñiz fungía como Síndico Especial de la Oficina para la Liquidación de Cuentas de la Corporación de Renovación Urbana y Vi-vienda (Oficina de Liquidación).
Se alegó en la demanda, respecto al entonces represen-tante Zayas Seijo, que éste había difamado al señor Ca-brero al hacer unas expresiones públicas, tanto verbales como escritas, relacionadas con varias transacciones efec-tuadas por la Oficina de Liquidación.
En cuanto al rotativo El Nuevo Día, el señor Cabrero Muñiz alegó que el periódico publicó unos reportajes rela-cionados con su gestión frente a la Oficina de Liquidación que fueron difamatorios contra su persona. Se indicó ex-presamente que los reportajes eran falsos y que se realiza-ron “de manera intencional, con malicia real y grave me-nosprecio de la verdad con el único propósito de privarle de la confianza pública y trato social y/o para perjudicarle en su trabajo y/o desacreditarle y deshonrarle públicamente”. Apéndice, pág. 33.
Instada la demanda, El Nuevo Día la contestó negando las alegaciones y levantando varias defensas afirmativas.
Luego de varios trámites procesales, el 3 de septiembre de 2003 El Nuevo Día presentó ante el Tribunal de Pri-*768mera Instancia una moción de sentencia sumaria parcial. La moción se fundamentó en que, a juicio del periódico, no había controversia alguna sobre el hecho material de au-sencia de falsedad y malicia real en las noticias publicadas que alegadamente difamaron al demandante. Indicó el pe-riódico también que las publicaciones objetadas por Ca-brero Muñiz constituyen un reportaje justo y verdadero, y que como tal, gozan del correspondiente privilegio. El de-mandante, a su vez, se opuso a dicha petición.
El 28 de mayo de 2004 el foro primario emitió una reso-lución en la cual determinó, entre otras cosas, que el de-mandante era figura pública para efectos de su reclama-ción y denegó la solicitud de sentencia sumaria parcial presentada por El Nuevo Día.
Inconforme, El Nuevo Día presentó un recurso de certio-rari ante el Tribunal de Apelaciones. El foro apelativo in-termedio, por voto mayoritario, denegó la expedición del recurso presentado por el rotativo. Concluyó el tribunal que el demandante había aportado evidencia cuya posible credibilidad justificaría una conclusión de que el periódico demandado hizo expresiones difamatorias, falsas y con ma-licia real. En vista de esto, era improcedente resolver el caso sumariamente y se confirmó al foro primario.
Inconforme nuevamente, El Nuevo Día acudió ante este Tribunal en solicitud de certiorari el 16 de agosto de 2004. En su recurso señaló la comisión de los siguientes errores:
Erraron el Tribunal de Apelaciones y el Tribunal de Instancia en su examen del estándar a aplicar bajo la Regla 36 de las de Procedimiento Civil, al aplicar en su consideración de la peti-ción y la moción de sentencia sumaria parcial de END los cri-terios convencionales que requieren al tribunal considerar lo planteado a la luz más favorable al demandante cuando la jurisprudencia claramente requiere imponerle al demandante en casos que envuelvan la libertad de prensa, la carga de es-tablecer con prueba clara y convincente en la etapa de senten-cia sumaria, tanto la falsedad de lo publicado como el hecho de que se publicó con conocimiento de que era falso o con grave menosprecio de si era o no era falso.
Erraron el Tribunal de Apelaciones y el Tribunal de [Primera] Instancia al enlazar las defensas de END con las del co-*769demandado legislador Zayas Seijo, sin considerar ni discutir la clara diferencia que existe entre las posiciones y defensas que asisten a estas partes en torno las alegaciones hechas por el demandante recurrido (como el privilegio del reportaje justo y verdadero). Petición de certiorari, pág. 8.
Expedimos el auto solicitado y ambas partes han comparecido.
Evaluados los escritos presentados por las partes, así como el extenso expediente del caso, se dicta sentencia y se revoca la determinación del Tribunal de Apelaciones. Se declara “con lugar” la moción de sentencia sumaria presen-tada por El Nuevo Día y se desestima la demanda instada en su contra.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Ro-dríguez Rodríguez emitió una opinión de conformidad, a la cual se unió el Juez Presidente Señor Hernández Denton. El Juez Asociado Señor Rebollo López disintió sin opinión escrita. El Juez Asociado Señor Rivera Pérez emitió una opinión disidente.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —